ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension from practice of MUHAMMAD BASHIR, formerly of ELIZABETH, who was admitted to the bar of this State in 1987, and who has been temporarily suspended from the practice of law since July 27, 2015, and good cause appearing;
It is ORDERED that MUHAMMAD BASHIR is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that MUHAMMAD BASHIR be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by MUHAMMAD BASHIR pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
*348ORDERED that MUHAMMAD BASHIR comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.